    Case 3:20-cv-00326-MAB Document 20 Filed 11/10/20 Page 1 of 2 Page ID #763




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

    HENRY ALLEN WHITE,                                )
                                                      )
                          Plaintiff,                  )
                                                      )
    vs.                                               )   Case No. 3:20 -CV-00326 -MAB
                                                      )
    COMMISSIONER OF SOCIAL                            )
    SECURITY,                                         )
                                                      )
                          Defendant.

                             MEMORANDUM AND ORDER

BEATTY, Magistrate Judge:

          Before the Court is the parties’ Joint Motion for Remand for Further Proceedings

Pursuant to Sentence Four of 42 U.S.C. § 405(g). 1

          The parties ask that this case be remanded for further proceedings pursuant to

sentence four of 42 U.S.C. § 405(g). A sentence four remand (as opposed to a sentence six

remand) depends upon a finding of error, and is itself a final, appealable order. See

Melkonyan v. Sullivan, 501 U.S. 89 (1991); Perlman v. Swiss Bank Corporation Comprehensive

Disability Protection Plan, 195 F.3d 975, 978 (7th Cir. 1999). Upon a sentence four remand,

judgment should be entered in favor of Plaintiff. Shalala v. Schaefer, 509 U.S. 292, 302-303

(1993).




1
  This case was assigned to the undersigned for final disposition upon consent of the parties pursuant to
28 U.S.C. §636(c). See, Doc. 10.
                                              Page 1 of 2
Case 3:20-cv-00326-MAB Document 20 Filed 11/10/20 Page 2 of 2 Page ID #764




       The parties agree that, upon receipt of the Court’s order, the Appeals Council will

vacate all findings in the Administrative Law Judge’s (ALJ) decision and remand the

matter to the ALJ for a new hearing and new decision.

       The parties agree that, upon remand:

       The ALJ will evaluate the claimant’s RFC, with citation to the medical
       evidence that supports each limitation assessed and with consideration for
       all the claimant’s impairments; evaluate the record medical opinions; and
       obtain additional vocational evidence, if warranted.

(Doc. 19, p. 1).

       Plaintiff applied for disability benefits in July 2017 (Tr. 17). While recognizing that

the agency has a full docket, the Court urges the Commissioner to expedite this case on

remand.

       For good cause shown, the parties’ Joint Motion for Remand for Further

Proceedings Pursuant to Sentence Four of 42 U.S.C. § 405(g) (Doc. 19) is GRANTED.

       The final decision of the Commissioner of Social Security denying Plaintiff’s

application for social security disability benefits is REVERSED and REMANDED to the

Commissioner for rehearing and reconsideration of the evidence, pursuant to sentence

four of 42 U.S.C. § 405(g).

       The Clerk of Court is directed to enter judgment in favor of Plaintiff.

       IT IS SO ORDERED.

       DATED: November 10, 2020
                                                  s/ Mark A. Beatty
                                                  MARK A. BEATTY
                                                  United States Magistrate Judge



                                         Page 2 of 2
